In a negligence action by an employee of a subcontractor against the defendant general contractor, to recover damages for personal injury sustained as a result of being struck by a defective machine or dolly provided by defendant, the defendant appeals from an order of the Supreme Court, Dutchess County, made May 28, 1962 and entered June 4, 1962, which denied its motion to dismiss the complaint for patent insufficiency (Rules Civ. Prae., rule 106, subd. 4). Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.